Citation Nr: 9934944	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-33 996A	)	DATE
	)
	)


THE ISSUES

1.  Whether a November 1997 Board of Veterans' Appeals 
(Board) decision denying service connection for occluded 
internal carotid arteries, secondary to exposure to Agent 
Orange, should be revised or reversed on the grounds of clear 
and unmistakable error (C&UE).

2.  Whether a November 1997 Board decision dismissing a claim 
of entitlement to service connection for shingles of the 
head, face and neck, to include as secondary to exposure to 
Agent Orange, should be revised or reversed on the grounds of 
C&UE.

3.  Whether a November 1997 Board decision dismissing a claim 
of entitlement to an increased rating for gastrointestinal 
disability should be revised or reversed on the grounds of 
C&UE.

4.  Whether a November 1997 Board decision dismissing a claim 
of entitlement to an increased rating for psychiatric 
disability should be revised or reversed on the grounds of 
C&UE.

REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945, and from January 1951 to January 1967.  

This matter is before the Board as an original action on the 
motion of the claimant, alleging C&UE, relative to each issue 
considered therein, in a Board decision dated November 25, 
1997.  


FINDING OF FACT

A legally cognizable claim of C&UE, relative to each issue 
adjudicated in the November 1997 Board decision, has not been 
asserted.


CONCLUSIONS OF LAW

1.  The November 1997 Board decision denying service 
connection for occluded internal carotid arteries, secondary 
to exposure to Agent Orange, did not involve C&UE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2138-2141 
(1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).  

2.  The November 1997 Board decision dismissing a claim of 
entitlement to service connection for shingles of the head, 
face and neck, to include as secondary to exposure to Agent 
Orange, did not involve C&UE.  38 U.S.C.A. § 7111 (West Supp. 
1998); 64 Fed. Reg. 2138-2141 (1999) (to be codified at 38 
C.F.R. §§ 20.1400-20.1411).

3.  The November 1997 Board decision dismissing a claim of 
entitlement to an increased rating for gastrointestinal 
disability did not involve C&UE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); 64 Fed. Reg. 2138-2141 (1999) (to be codified at 
38 C.F.R. §§ 20.1400-20.1411).

4.  The November 1997 Board decision dismissing a claim of 
entitlement to an increased rating for psychiatric disability 
did not involve C&UE.  38 U.S.C.A. § 7111 (West Supp. 1998); 
64 Fed. Reg. 2138-2141 (1999) (to be codified at 38 C.F.R. §§ 
20.1400-20.1411).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of C&UE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of C&UE.  64 
Fed. Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining C&UE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily in the precedent 
opinions of the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims.  C&UE is defined in Rule 1403(a) of the Rules of 
Practice (to be codified at 38 C.F.R. § 20.1403(a)) as "the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review of C&UE in a prior 
Board decision must be based on the record as it existed when 
that decision was made.  64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 20.1403(b)); see Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

Concerning the Board's November 1997 denial of the veteran's 
claim for service connection for occluded carotid arteries, 
secondary to exposure to Agent Orange, he avers that his 
occluded carotid arteries, which were initially assessed in 
the 1990's, are attributable to Agent Orange, inasmuch as it 
"is very possible [that he had] breathed" Agent Orange while 
on a ship sailing in Vietnamese waters during the Vietnam 
War.  Given such possibility to exposure to Agent Orange, 
then, he asserts that "the Board erred" in failing to grant 
related service connection.  However, even ignoring that 
occluded carotid arteries do not comprise a disease included 
among those identified under the provisions of 38 U.S.C.A. 
§ 1116 (West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) 
(1997) as being subject to presumptive service connection 
based on exposure to Agent Orange, the Board is constrained 
to point out that the veteran's above-stated contention of 
error, even when interpreted in a light most favorable to his 
related claim for service connection, essentially amounts to 
an allegation that the evidence in the Board's possession in 
November 1997 was such that service connection for occluded 
carotid arteries, on the basis of exposure to Agent Orange, 
should have been granted.  While the foregoing rationale 
advanced by the veteran is respectfully acknowledged, the 
Board would nevertheless point out that an objection that the 
evidence was improperly weighed or evaluated does not rise to 
the level of C&UE.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(d)); see also Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  In view of the 
foregoing, and since his above-cited contention is the lone 
error alleged by the veteran with respect to such aspect of 
the November 1997 Board decision, the Board is constrained to 
conclude that a legally cognizable claim of C&UE, relative to 
such aspect of the November 1997 Board decision, has not been 
asserted.  Accordingly, no basis for the revision or reversal 
of the Board's November 1997 denial of service connection for 
occluded carotid arteries, on the basis of exposure to Agent 
Orange, has been presented.  Related revision or reversal is, 
accordingly, denied.

With respect to each remaining aspect of the Board's November 
1997 decision, i.e., dismissals of a claim of entitlement to 
service connection for shingles of the head, face and neck, 
to include as secondary to exposure to Agent Orange, a claim 
of entitlement to an increased rating for gastrointestinal 
disability, and a claim of entitlement to an increased rating 
for psychiatric disability, the Board observes that each 
dismissal was predicated on the non-receipt of a timely 
related Substantive Appeal.  The veteran has merely, 
presumably as an allegation of error, lodged an assertion, 
unembellished by any articulated basis for the same, that "a 
timely Substantive Appeal was [in each instance] submitted."  
However, the Board would respectfully point out that in order 
to properly plead C&UE relative to any single disposition in 
a Board decision, a claimant is required, in accordance with 
the provisions of 38 C.F.R. § 20.1404(b), to set forth a 
"legal or factual basis for" the allegation of error.  The 
denial of motions which fail to comply with such requirement 
is mandatory.  Id.  Inasmuch, then, as a legally cognizable 
claim of C&UE (owing to improper pleading), relative to each 
foregoing aspect of the November 1997 Board decision, has not 
been asserted, no basis for the revision or reversal of any 
such aspect of the Board's November 1997 decision has been 
presented.


ORDER

Revision or reversal of a November 1997 Board decision 
denying service connection for occluded internal carotid 
arteries, secondary to exposure to Agent Orange, based on 
C&UE, is denied.

Revision or reversal of a November 1997 Board decision 
dismissing a claim of entitlement to service connection for 
shingles of the head, face and neck, to include as secondary 
to exposure to Agent Orange, based on C&UE, is denied.

Revision or reversal of a November 1997 Board decision 
dismissing a claim of entitlement to an increased rating for 
gastrointestinal disability, based on C&UE, is denied.


Revision or reversal of a November 1997 Board decision 
dismissing a claim of entitlement to an increased rating for 
psychiatric disability, based on C&UE, is denied.


		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


 


